                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

JOHN DOE,                            *

      Plaintiff,                     *

vs.                                  *

GEORGIA DEPARTMENT OF JUVENILE       *       CASE NO. 4:18-CV-165 (CDL)
JUSTICE, AVERY D. NILES,
MUSCOGEE YOUTH DETENTION             *
CENTER, MARVIN MENEFEE, and
PHOENICIA HILL,                      *

      Defendants.                    *


                              O R D E R

      Plaintiff claims that a correctional officer at the Muscogee

Youth   Detention   Center   (“MYDC”),      Defendant    Phoenicia       Hill,

sexually assaulted him while he was in custody.             In his original

complaint,    Plaintiff   asserted       claims   against    Hill   in    her

individual and official capacities pursuant to 42 U.S.C. § 1983,

alleging that she violated his constitutional rights.               He also

alleged § 1983 claims against the Georgia Department of Juvenile

Justice (the “Department”) and its commissioner, Avery D. Niles,

and the MYDC and its Director, Marvin Menefee.          The claims against

Niles and Menefee were brought against them only in their official

capacities.

      The Court previously dismissed Plaintiff’s claims against

everyone but Hill based on Eleventh Amendment immunity.                  Order



                                     1
(Mar. 25, 2019), ECF No. 19.          Plaintiff then, without leave of

court or consent of the parties and contrary to the Federal Rules

of Civil Procedure, filed his first amended complaint that added

§ 1983 individual capacity claims against Niles and Menefee and

state tort claims against all defendants.              The Department, the

MYDC, Niles, and Menefee moved to dismiss all claims against them

(ECF No. 26).      Hill also moved to dismiss Plaintiff’s state law

claims and § 1983 official capacity claim against her (ECF No.

29).    No motion was filed to dismiss Plaintiff’s § 1983 claim

against Hill in her individual capacity.               In response to the

motions to dismiss, Plaintiff moved to file a second amended

complaint that included the same claims as the first amended

complaint,   but    added   certain       factual   allegations   pertaining

primarily to his § 1983 individual capacity claims against Niles

and Menefee (ECF No. 38).       Defendants oppose Plaintiff’s motion

for leave to amend arguing that amendment would be futile.

       The Court finds that Plaintiff’s first amended complaint,

except for Plaintiff’s § 1983 claim against Hill in her individual

capacity, must be dismissed and that Plaintiff’s proposed second

amended complaint is futile to the extent that it adds allegations

related to these claims.      To simplify the Court’s discussion, the

Court addresses the failure of Plaintiff’s first amended complaint

to state a plausible claim and the futility of his second amended

complaint together.     In doing so, the Court essentially analyzes


                                      2
whether       Plaintiff’s     second   amended    complaint      would   state    a

plausible claim for relief on any basis other than a § 1983 claim

against Hill in her individual capacity.                Finding that it would

not,    the    Court   grants    the   Department,    the    MYDC,    Niles,     and

Menefee’s motion to dismiss (ECF No. 26) and finds that filing a

second amended complaint to add factual allegations pertaining to

these claims would be futile.

       The Court also grants Hill’s motion to dismiss (ECF No. 29)

Plaintiff’s official capacity claims and his state law claims

against Hill in her individual capacity.                    Plaintiff’s § 1983

individual capacity claim against Hill, which is not the subject

of any motion to dismiss, remains pending.

                   STANDARDS FOR DISMISSAL AND AMENDMENT

       “To survive a motion to dismiss” under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”            Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).         The    complaint      must   include     sufficient     factual

allegations “to raise a right to relief above the speculative

level.”       Twombly, 550 U.S. at 555.          In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                 Id. at 556.     But

“Rule    12(b)(6)      does   not   permit    dismissal     of   a   well-pleaded


                                         3
complaint simply because ‘it strikes a savvy judge that actual

proof of those facts is improbable.’”             Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

       Plaintiff asks the Court for leave to amend his first amended

complaint      to   add   factual   allegations     supporting     his    claims,

particularly his § 1983 individual capacity claims against Niles

and Menefee.        Although leave to amend should be freely given when

justice so requires, Fed. R. Civ. P. 15(a)(2), “a district court

need    not . . . allow       amendment . . . where       amendment      would   be

futile.”       Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

“Leave to amend a complaint is futile when the complaint as amended

would still be properly dismissed.”             Cockrell v. Sparks, 510 F.3d

1307, 1310 (11th Cir. 2007)(per curiam).

                              FACTUAL ALLEGATIONS

       To determine whether Plaintiff’s complaint as amended would

still be properly dismissed, the Court relies on the factual

allegations in Plaintiff’s proposed second amended complaint for

purposes of deciding these motions.                The Court accepts these

allegations as true.

       At the time of Plaintiff’s sexual assault, he was housed in

the    MYDC,    a   Georgia   juvenile       detention   center   that    detains

juveniles charged with committing delinquent acts.                Mot. to File

Second Am. Compl. Ex. 1, Second Am. Compl. ¶¶ 11-12, ECF No. 38-


                                         4
1.   The Department operates these types of juvenile detention

facilities in Georgia.     Id. ¶ 2.       Niles is the Commissioner of the

Department, and Menefee is the Director of the MYDC.          Id. ¶¶ 3, 5.

Niles and Menefee knew of certain sexual incidents that occurred

at the MYDC between 2014 and 2016.          Those incidents included:

     (a) Contractor/Volunteer-on Youth Voyeurism and/or
     Sexual Contact on or around July 6, 2014. Investigation
     was opened into said incident by DJJ/[MYDC] employee
     Lisa Thigpen.

     (b) Youth on Staff/Contractor/Volunteer/Intern Sexual
     Contact on or around January 30, 2015;

     (c)    Staff/Contractor/Volunteer-on   Youth    Sexual
     Penetration on or around May 27, 2015.   Investigation
     was opened into said incident by DJJ/[MYDC] employee
     Wayne Thaxton;

     (d) Youth on Staff/Contractor/Volunteer Sexual Contact
     on or around October 28, 2015;

     (e) Youth on Staff/Contractor/Volunteer Sexual Contact
     on or around January 28, 2016. Investigation was opened
     into said incident by DJJ/[MYDC] employee James
     Hilderbrand;

     (f) Youth on Staff/Contractor/Volunteer Sexual Contact
     on or around February 16, 2016. Investigation was opened
     into said incident by DJJ/[MYDC] employee Roderick
     Crawford[.]

Id. ¶ 20

     In September 2016, an MYDC correctional officer, Defendant

Hill, began making advances toward Plaintiff while he was housed

at the MYDC.   She “attempted to gain the trust of Plaintiff, while

he was still a juvenile, by giving him candy, food, and special

treatment.”    Id. ¶ 29.   She “was in communication with Plaintiff



                                      5
on several occasions via phone when she was not at [MYDC].”                           Id.

¶ 30.   She “wrote letters to Plaintiff about the relationship she

desired to have with Plaintiff, including [her] sexual desires and

wants.”   Id. ¶ 31.       And, she “coerced and forced Plaintiff to write

[her] letters.” Id. ¶ 32. Niles and Menefee “had actual knowledge

of . . . Hill’s       improper     behavior         on     its     premises       [toward

Plaintiff].”     Id. ¶ 23.

      Hill’s behavior escalated and, in September 2016, while on

duty as a correctional officer, she “forced Plaintiff to leave his

cell and go to some kind of closet or room, maybe a utility closet,

whereby . . . Hill sexually assaulted Plaintiff.”                    Id. ¶ 33.      Hill

was later arrested for sexually assaulting Plaintiff and violating

her oath of office.        Id. ¶ 37.    On April 30, 2019, she pled guilty

to   violating      her    oath   of   office       by    “engag[ing]        in    sexual

intercourse with a person in custody.”                   Id. ¶ 38.

      Plaintiff brings § 1983 claims against Hill in her individual

and official capacities stemming from this assault. He also brings

§ 1983 failure to protect and/or condition of confinement claims

against   Niles      and    Menefee    alleging          they     were   deliberately

indifferent    to    the    substantial      risk    that        Plaintiff    would   be

sexually assaulted.          Finally, Plaintiff brings state law tort

claims for assault and battery, false imprisonment, intentional

infliction of emotional distress, and punitive damages against all

defendants.


                                         6
                               DISCUSSION

I.   Plaintiff’s § 1983 Claims

     Because Hill did not move to dismiss Plaintiff’s § 1983

individual capacity claim against her and the Court previously

dismissed Plaintiff’s § 1983 official capacity claims against

Niles, Menefee, the Department, and the MYDC, see Order (Mar. 25,

2019),    the   only   remaining   § 1983   claims   to    be   decided   are

Plaintiff’s § 1983 official capacity claim against Hill and his

§ 1983 individual capacity claims against Niles and Menefee.

     A.     § 1983 Official Capacity Claim Against Hill

     Plaintiff’s § 1983 official capacity claim against Hill is

“another way of pleading an action against [the] entity for which

[she] is an agent,” the MYDC and Department.              Busby v. City of

Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (per curiam) (quoting

Kentucky v. Graham, 473 U.S. 159, 165 (1985)).            And, as the Court

previously found, the Department and the MYDC are “arms of the

state” with regard to their detention of youth offenders.             Order

4-5 (Mar. 25, 2019).      The Eleventh Amendment “bars suits brought

in federal court when the State itself is sued [or] when an ‘arm

of the State’ is sued” unless the state voluntarily waives its

Eleventh Amendment immunity or Congress clearly abrogates it.

Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003)(en banc);

Cross v. Alabama, 49 F.3d 1490, 1502 (11th Cir. 1995).              Because

Georgia has not voluntarily waived its immunity in § 1983 cases



                                     7
and Congress has not abrogated it, Hill is entitled to Eleventh

Amendment immunity on Plaintiff’s § 1983 official capacity claim

against her.      See Quern v. Jordan, 440 U.S. 332, 345 (1979); Ga.

Const. art. 1, § II, ¶ IX(f).         Therefore, the Court dismisses this

claim.

     B.        § 1983 Individual Capacity Claims Against Niles and
               Menefee

     Niles and Menefee argue that they are entitled to qualified

immunity on Plaintiff’s § 1983 individual capacity claims against

them.     “Qualified immunity shields government officials acting

within their discretionary authority from liability unless the

officials ‘violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’”                 Franklin

v. Curry, 738 F.3d 1246, 1249 (11th Cir. 2013) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).             In deciding whether to

grant qualified immunity on a motion to dismiss, the Court must

accept “the factual allegations in the complaint as true and draw[]

all reasonable inferences in the plaintiff's favor.”                   Davis v.

Carter, 555 F.3d 979, 981 (11th Cir. 2009) (quoting Dalrymple v.

Reno, 334 F.3d 991, 994 (11th Cir. 2003)).

     “A defendant who asserts qualified immunity has the initial

burden    of    showing   he   was   acting    within   the    scope    of   his

discretionary        authority       when     he   took       the      allegedly

unconstitutional action.”        Gates v. Khokhar, 884 F.3d 1290, 1297




                                        8
(11th Cir. 2018). If the defendant makes this showing, “the burden

shifts to the plaintiff to establish that qualified immunity is

not appropriate by showing that (1) the facts alleged make out a

violation of a constitutional right and (2) the constitutional

right at issue was clearly established at the time of the alleged

misconduct.”      Id.    Here, the parties do not dispute that Niles and

Menefee were acting within their discretionary authority when they

failed to prevent Hill’s sexual assault.                  Therefore, the burden

shifts to Plaintiff to show that Niles and Menefee violated clearly

established law.

      “A right is clearly established if ‘at the time of the

incident, the preexisting law dictates, that is, truly compel[s],

the   conclusion       for     all   reasonable,   similarly      situated    public

officials       that    what    [the    officer]   was    doing    violated    [the

plaintiff's] federal rights in the circumstances.’”                   Woodyard v.

Ala. Dep’t of Corrs., 700 F. App’x 927, 931 (11th Cir. 2017) (per

curiam) (alterations in original) (quoting Marsh v. Butler Cty.,

268 F.3d 1014, 1030-31 (11th Cir. 2001) (en banc), abrogated on

other grounds by Twombly, 550 U.S. at 561-63).                 “[I]n determining

whether     a    particular          constitutional      violation    is     clearly

established, [the Court] look[s] to [Eleventh Circuit] binding

precedent, the binding precedent of the Supreme Court, and the

binding precedent of the ‘highest court in the state where the




                                           9
action is filed.’”    Id. at 932 (quoting Merricks v. Adkisson, 785

F.3d 553, 560 (11th Cir. 2015)).

     Plaintiff    argues   that   Niles   and   Menefee   violated   the

Constitution because they were deliberately indifferent to the

risk that he would be sexually assaulted given that they knew of

Hill’s prior improper advances toward Plaintiff and did not take

any action to prevent the advances from escalating to assault.

Alternatively, he argues that “by failing to provide adequate and

appropriate staffing, training, and education for the correctional

officers and personnel of [MYDC],” Niles and Menefee created prison

conditions that presented a substantial risk of serious harm, and

they were deliberately indifferent to the substantial risk that

guards would sexually assault youth detainees like Plaintiff.

Second Am. Compl. ¶ 43.

     “A prison official’s deliberate indifference to a known,

substantial risk of serious harm to an inmate violates” the

Constitution.1    Keith v. DeKalb Cty., 749 F.3d 1034, 1047 (11th

Cir. 2014) (quoting Marsh, 268 F.3d at 1028).          To show that an



1
  A pretrial detainee properly challenges conditions of confinement or
an officer’s failure to protect under the Fourteenth Amendment, and a
convicted prisoner properly challenges these violations under the Eighth
Amendment. Here, Plaintiff never clarifies which amendment would apply
to his claims or whether he was a pretrial detainee or convicted prisoner
at the time of his assault. Because the substantive legal standard for
challenging conditions of confinement under either the Eighth or
Fourteenth Amendment is nearly identical, Marsh, 268 F.3d at 1024 n.5,
the Court does not need to decide which constitutional amendment would
apply at this stage.


                                   10
official was deliberately indifferent to such a risk, the plaintiff

must show: “(1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than gross

negligence.”        Franklin, 738 F.3d at 1250 (quoting Goodman v.

Kimbrough, 718 F.3d 1325, 1331-32 (11th Cir. 2013)).

     However, “[i]t is well established in this Circuit that

supervisory    officials      are    not        liable    under      §   1983   for     the

unconstitutional      acts    of    their       subordinates        on   the    basis    of

respondeat superior or vicarious liability.”                        Cottone v. Jenne,

326 F.3d 1352, 1360 (11th Cir. 2003) (quoting Hartley v. Parnell,

193 F.3d 1263, 1269 (11th Cir. 1999)).                        Therefore, a plaintiff

seeking to hold a supervisor liable for constitutional violations

must show either that “the supervisor personally participate[d] in

the alleged unconstitutional conduct or [that] there is a causal

connection between the actions of [the] supervising official and

the alleged constitutional deprivation.”                      Id.   Here, there are no

allegations that either Niles or Menefee personally participated

in Plaintiff’s sexual assault.          Therefore, to bring claims against

Niles and Menefee, Plaintiff must show a causal connection between

their actions and the deprivation of Plaintiff’s constitutional

rights.

     This causal connection can be shown one of three ways: (1) by

showing that “a history of widespread abuse puts the responsible

supervisor     on    notice   of     the        need     to    correct    the    alleged


                                           11
deprivation, and he fails to do so”; (2) by showing that “a

supervisor’s   ‘“custom     or    policy . . . result[s]       in    deliberate

indifference to constitutional rights”’”; or (3) by pointing to

“facts [that] support ‘an inference that the supervisor directed

the subordinates to act unlawfully or knew that the subordinates

would act unlawfully and failed to stop them from doing so.’”                Id.

(quoting Gonzalez v. Reno, 325 F.3d 1228, 1234-35 (11th Cir.

2003)).    “The standard by which a supervisor is held liable in

[his] individual capacity for the actions of a subordinate is

extremely rigorous.”    Cottone, 326 F.3d at 1361 (quoting Gonzalez,

325 F.3d at 1234). The allegations in Plaintiff’s first and second

amended   complaints   do   not    show    a   clearly   established     causal

connection under any of the three theories.

       First, Plaintiff’s allegations do not support a finding that

a history of widespread abuse put Niles and Menefee on notice of

the need to correct the alleged deprivation.                “The deprivations

that    constitute   widespread      abuse     sufficient    to     notify   the

supervising official must be obvious, flagrant, rampant and of

continued duration, rather than isolated occurrences.”               Keith, 749

F.3d at 1048 (quoting Hartley, 193 F.3d at 1269).             Here, Plaintiff

points to six incidents of sexual assault that Niles and Menefee

were aware of from July 2014 to February 2016 preceding Plaintiff’s

assault in the MYDC.      He argues that these incidents constitute a

history of widespread abuse that put Niles and Menefee on notice


                                      12
of the need to correct them.            However, of the six sexual assaults,

only two involved a guard or MYDC employee sexually assaulting a

youth detainee. The other incidents involved MYDC youth assaulting

staff     members      which    would    not     implicate     the    supervisors’

Fourteenth       or    Eighth   Amendment      duty   to    protect    individuals

detained by the state.            Accordingly, these incidents of youth

detainees sexually assaulting staff would not have put Niles and

Menefee on notice of the need to prevent the type of guard-on-

youth sexual assault Plaintiff suffered.                   A delinquent detainee

attacking a correctional officer or staff member is distinctly

different than a sworn correctional officer using her position to

sexually assault someone in her custody and control.                   Neither are

acceptable, but the existence of one does not necessarily place

one on notice of the other.             Plaintiff has alleged two incidents

of staff-on-youth sexual assault that occurred over the span of

about three years; but two isolated incidents over three years is

not     enough    to    constitute      an     “obvious,     flagrant,   rampant”

widespread history of abuse that was “of continued duration.”                  See

Doe v. Sch. Bd. of Boward Cty., Fla., 604 F.3d 1248, 1266-67 (11th

Cir. 2010) (finding that two prior complaints against a teacher

for sexual harassment and misconduct did not show that the school

had a history of widespread abuse); cf. Valdes v. Crosby, 450 F.3d

1231, 1244 (11th Cir. 2006) (finding a history of widespread abuse

when a prison warden received at least 13 complaints and inquiries


                                          13
regarding guard-on-inmate abuse in the year-and-a-half before an

inmate’s death at the hands of a guard).        Plaintiff has failed to

allege   sufficient   facts   that    would   support   a   finding   that

widespread abuse existed under their watch to the extent that any

reasonable person in their position would have been on notice that

conditions existed such that harm similar to that suffered by

Plaintiff was reasonably foreseeable.

     Similarly, Plaintiff’s second amended complaint does not

point to a policy or custom Niles and Menefee allowed that resulted

in deliberate indifference.     And, for the same reasons discussed

above, two incidents of staff-on-youth sexual assault in three

years does not indicate there was a custom of allowing these types

of occurrences.   Plaintiff simply fails to allege facts supporting

a causal connection between Plaintiff’s injuries and a policy or

custom of deliberate indifference.        See Franklin, 738 F.3d at 1251

(indicating a plaintiff cannot allege a policy or custom of

deliberate indifference when the complaint does “not describe any

of the policies that were in place, the sort of policies that

should have been in place, or how those policies could have

prevented [the plaintiff’s constitutional violation]”).

     Aside from any pattern of widespread abuse or any custom or

policy, Plaintiff also argues that Niles and Menefee were on notice

that Hill would sexually assault Plaintiff based on their knowledge

of her advances toward him and their failure to prevent those


                                     14
advances from escalating. In support of this conclusion, Plaintiff

alleges that they knew that Hill was giving Plaintiff favorable

treatment and candy, communicating with him after work, and writing

him letters “about the relationship she desired to have with [him],

including [her] sexual desires and wants.” Second Am. Compl. ¶ 31.

For qualified immunity purposes, the issue is whether it was

clearly     established     that        a    supervisor’s      knowledge    of     this

information       and   failure    to       act   on   it   constituted    deliberate

indifference.

     “[T]o be deliberately indifferent[,] a prison official must

know of and disregard an excessive risk to inmate health or safety;

the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.”                      Franklin, 738 F.3d at 1250

(emphasis    in    original)      (quoting        Goodman,    718   F.3d   at    1332).

“Whether a prison official had the requisite knowledge of a

substantial risk is a question of fact subject to demonstration in

the usual ways, including inference from circumstantial evidence.”

Bowen v. Warden Baldwin State Prison, 826 F.3d 1312, 1321 (11th

Cir. 2016) (quoting Farmer v. Brennan, 511 U.S. 825, 842 (1994)).

“The trier of fact may, therefore, ‘conclude that a prison official

knew of a substantial risk from the very fact that the risk was

obvious.’”    Id. (quoting Farmer, 511 U.S. at 842).                 “Nevertheless,

it is only a heightened degree of culpability that will satisfy


                                             15
the subjective knowledge component of the deliberate indifference

standard, a requirement that ‘is far more onerous than normal tort-

based standards of conduct sounding in negligence.’”                   Id. (quoting

Goodman, 718 F.3d at 1332).

     Typically,      courts       find    an   official      had    the     requisite

knowledge of a risk of assault when the official knows about things

like rumors or complaints that the assailant previously assaulted

someone or had some other tendency to commit an assault.                          See,

e.g.,   Bowen,    826      F.3d    at     1321-22     (finding      officers      were

deliberately indifferent to the risk of inmate-on-inmate assault

where they were aware that the assaulting inmate “had committed a

‘High-Assault’    against        his    previous    cellmate,”      “was    a   severe

paranoid   schizophrenic          who    suffered    from    violent       delusions,

auditory   hallucinations,         and    impulsive       tendencies,”      had   been

convicted of murder, and was being housed in a cell with another

inmate contrary to prison guidelines); Shuford v. Conway, 666 F.

App’x 811, 818-19 (11th Cir. 2016) (per curiam) (finding questions

of fact about whether a supervisor was deliberately indifferent to

the risk of officer-on-detainee excessive force because he watched

videos of a team of officers using excessive force, was warned by

the former head of the team that unnecessary force was being used,

and received criticism about the team’s use of force).

     Here,   there    is    no    allegation       that    Hill    ever    previously

assaulted any other inmate or otherwise acted, or had a propensity


                                          16
to act, in a manner that abused her position as a correctional

officer to the extent that Niles and Menefee should have been on

notice that she would sexually assault a detainee.              Plaintiff does

allege that Niles and Menefee knew Hill was communicating with

Plaintiff, giving him favorable treatment, and had sexual desires

for him.      But this conduct alone does not constitute a clear

deliberate indifference of constitutional dimensions.                  As one

panel of the Eleventh Circuit recently recognized in Woodyard v.

Alabama Department of Corrections, there is a material difference

between knowing someone has desires to do something harmful and

knowing they will act on those desires.           In that case, the panel

found that it was not clearly established in this Circuit that

knowledge of one inmate threatening to assault another inmate

without more was sufficient to apprise the supervising officer of

the   risk    of   inmate-on-inmate    assault,    thereby      requiring   the

officer to take preventative action.             700 F. App’x 927, 931-33

(11th Cir. 2017) (per curiam).        Similarly, here, Plaintiff did not

point   to,    and   the   Court   could   not    find,   any    law   clearly

establishing that a supervisor’s knowledge of a guard’s desire to

have a sexual relationship with an inmate, alone, is sufficient to

show that the supervisor was deliberately indifferent to the risk

that the inmate would be sexually assaulted.

      Plaintiff has failed to allege sufficient facts in his first

amended complaint or in his proposed second amended complaint to


                                      17
demonstrate that Niles and Menefee’s inaction violated clearly

established law.      They are, accordingly, entitled to qualified

immunity on Plaintiff’s § 1983 individual capacity claims against

them.2     And these claims are hereby dismissed with the additional

finding that Plaintiff’s proposed second amended complaint would

be futile with regard to these claims.         See Cockrell v. Sparks,

510 F.3d 1307, 1310 (11th Cir. 2007)(per curiam) (“Leave to amend

a complaint is futile when the complaint as amended would still be

properly dismissed.”).

II.   Plaintiff’s State Law Claims

      A.     Official Capacity    State     Law   Claims   Against   All
             Defendants

      Absent an express waiver, the Eleventh Amendment “bars suits

brought in federal court when the State itself is sued [or] when

an ‘arm of the State’ is sued.”         Manders v. Lee, 338 F.3d 1304,



2
 Plaintiff’s alternative claim for relief (that Niles and Menefee failed
to adequately train the MYDC correctional officers) “implicates a
different, albeit very similar, rule: under § 1983, a supervisor can be
held liable for failing to train his or her employees ‘only where the
failure to train amounts to deliberate indifference to the rights of
persons with whom the [officers] come into contact.’” Keith, 749 F.3d
at 1052 (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).
“Thus, a plaintiff alleging a constitutional violation premised on a
failure to train must demonstrate that the supervisor had ‘actual or
constructive knowledge that a particular omission in their training
program causes [his or her] employees to violate citizens’ constitutional
rights,’ and that armed with that knowledge the supervisor chose to
retain that training program.” Id. at 1052 (quoting Connick v. Thompson,
563 U.S. 51, 61 (2011)). Here, for the same reasons discussed above,
Plaintiff’s allegations are not sufficient to plausibly establish that
Niles and Menefee had actual or constructive notice that a particular
omission in their training program caused employees to violate others’
constitutional rights.


                                   18
1308 (11th Cir. 2003)(en banc).      “Likewise, the Eleventh Amendment

bars federal suits against state officials in their ‘official

capacity’ because such actions seek recovery from state funds.”

Hobbs v. Roberts, 999 F.2d 1526, 1528 (11th Cir. 1993).             As the

Court previously found, the Department and the MYDC are “arms of

the state” with regard to their detention of youth offenders.

Order   4-5   (Mar.   25,   2019).    Niles,    Menefee,   and   Hill   are,

therefore, state officials.

     Accordingly, the Eleventh Amendment bars Plaintiff’s state

law claims against the Department, the MYDC, and Niles, Menefee,

and Hill in their official capacities unless Georgia expressly

waived its immunity. In Georgia, sovereign immunity “can be waived

only by a legislative act specifically delineating the waiver.”

Polite v. Doughtery Cty. Sch. Sys., 314 F. App’x 180, 184 (11th

Cir. 2008) (per curiam) (citing Ga. Const. Art. 1, § 2 ¶ IX(e)).

     The Georgia Tort Claims Act (“GTCA”) provides a limited waiver

of the state’s sovereign immunity for actions alleging torts

committed by state officers or employees; however, it does not

waive the state’s sovereign immunity for tort actions brought

against the state in federal court. O.C.G.A. § 50-21-23(b) (noting

the state’s waiver extends “only with respect to actions brought

in the courts of the State of Georgia” and explaining “[t]he state

does not waive any immunity with respect to actions brought in the

courts of the United States”).            Therefore, the Department, the


                                     19
MYDC, and Niles, Menefee, and Hill in their official capacities

are immune from suit in federal court on Plaintiff’s state law

claims.    And, amending the complaint to add factual allegations

relating to those claims would be futile.

     B.    Individual Capacity State Law Claims

     “[T]he Eleventh Amendment does not protect state employees

sued in their individual capacity for employment-related acts.”

Jackson v. Georgia Dep’t of Transp., 16 F.3d 1573, 1575 (11th Cir.

1994).    Niles, Menefee, and Hill maintain that the GTCA provides

them with immunity on Plaintiff’s state law claims against them in

their individual capacities.    Pursuant to the GTCA, “[a] state

officer or employee who commits a tort while acting within the

scope of his or her official duties or employment is not subject

to lawsuit or liability therefor.” O.C.G.A. § 50-21-25(a).    This

immunity applies even when the officer is accused of committing

unauthorized torts that are intentional or malicious.   See Ridley

v. Johns, 552 S.E.2d 853, 854 (Ga. 2001) (“Since there is no

exemption [in O.C.G.A. § 51-21-25(a)] for acts motivated by malice

or an intent to injure, the presence of such a motivation has no

effect on the immunity granted by the statute.”).   Therefore, the

dispositive issue is whether Plaintiff’s state tort claims seek to

hold Niles, Menefee, or Hill liable for actions they took within

the scope of their official duties or employment.    See O.C.G.A.

§ 50-21-25(a) (noting that the GTCA does not “give a state officer


                                20
or employee immunity from suit and liability if it is proved that

the officer’s or employee’s conduct was not within the scope of

his or her official duties or employment.”).

     Plaintiff brings state law claims for assault and battery,

false imprisonment, intentional infliction of emotional distress,

and punitive damages against Niles, Menefee, and Hill arising from

Hill’s sexual assault of Plaintiff.     Plaintiff seeks to hold Niles

and Menefee liable for these claims based upon their status as

Hill’s employers.     But Plaintiff makes no factual allegation

supporting   the   conclusion   that   Niles   and   Menefee’s   conduct

occurred outside the scope of their employment with the state.       In

fact, Plaintiff clearly alleges that they were acting within the

scope of that employment.       Accordingly, the GTCA protects them

from liability on Plaintiff’s state law claims against them in

their individual capacities.

     Although Plaintiff alleges in conclusory fashion that Hill’s

conduct occurred outside the scope of her employment with the

state, Plaintiff’s factual allegations belie this bare accusation.

Plaintiff’s complaint plainly alleges that Hill sexually assaulted

Plaintiff while he was in custody, while she was on duty as a

correctional officer, and that she used her official position of

authority to take him to the closet inside the facility where she

worked to commit the assault. The Court acknowledges that sexually

assaulting someone on the job was certainly not authorized by


                                  21
Hill’s superiors, nor part of her job duties.                       Moreover, such

conduct violated Hill’s oath as an officer and her legal duty to

a person in her custody and control.             But under existing Georgia

precedent, Hill is considered to have been within the scope of her

employment for purposes of GTCA immunity.             See Davis v. Standifer,

621    S.E.2d   852,   855    (Ga.    Ct.    App.    2005)    (emphasis       added)

(dismissing tort claim against a Georgia State Patrol officer in

his    individual    capacity   when     “the    only      alleged    contact       and

interaction between [the plaintiff] and [officer] occurred during

[a] traffic stop” and, therefore, the amended complaint “clearly

allege[d] facts showing that the sexual assault ‘arose from the

performance of [the officer’s] official duties as a [patrol]

officer.’” (quoting Mattox v. Bailey, 472 S.E.2d 130, 131 (Ga. Ct.

App.   1996)));     Mattox,   472    S.E.2d     at   130-31    (emphasis      added)

(dismissing tort claim when the complaint alleged a correctional

officer “slammed plaintiff’s head into a door and thereafter beat[]

him while escorting plaintiff across prison grounds” because “it

[was] clear from the complaint that the alleged battery arose from

the    performance     [of    the    officer’s]      official        duties    as     a

correctional    officer”).          Accordingly,     the    Court    must     dismiss

Plaintiff’s state law tort claims against Hill in her individual

capacity based upon the Georgia courts’ interpretation of the GTCA.




                                        22
                                  CONCLUSION

     For   the   reasons    discussed     above,   the   Court   grants   the

Department, the MYDC, Niles, and Menefee’s motion to dismiss all

claims against them (ECF No. 26).           The Court also grants Hill’s

motion to dismiss Plaintiff’s official capacity claims against her

and Plaintiff’s state tort claims against her in her individual

capacity (ECF No. 29).

     Plaintiff’s § 1983 individual capacity claim against Hill

remains pending.       In light of today’s rulings, the Court grants

Plaintiff’s motion to amend his complaint (ECF No. 38) to the

extent   he   wishes   to   add   factual    allegations   supporting     his

remaining claim.   But because the claims the Court dismisses today

would still be properly dismissed under the amended complaint,

Plaintiff’s proposed amendments make no difference in the Court’s

motion to dismiss analysis.

     The previously issued stay in this action is lifted.            Within

21 days of today, the parties shall present the Court with a

proposed scheduling order consistent with the requirements of the

Court’s previously issued Rules 16/26 order.

     IT IS SO ORDERED, this 25th day of September, 2019.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                     23
